John Rene Aguilar, Johnny B.
                                                                    Wells, Laura Ashley Wells,
                                                                       and Johnny Montoya



                            Fourth Court of Appeals
                                  San Antonio, Texas
                                         May 13, 2015

                                      No. 04-14-00609-CV

                               Irma LEMUS and Manuel Lemus,
                                        Appellants

                                                v.

  John Rene AGUILAR, Johnny B. Wells, Laura Ashley Wells, and Johnny Montoya Garza,
                                    Appellees

                   From the 73rd Judicial District Court, Bexar County, Texas
                                Trial Court No. 2012-CI-00251
                         Honorable Antonia Arteaga, Judge Presiding


                                         ORDER
         On April 29, 2015, we ordered appellants to redraw their brief to correct deficiencies.
Appellants’ amended brief, filed May 11, 2015, complied with our order and is the only
appellants’ brief that will be considered by the court. Appellees’ motion for extension of time to
file their brief is granted. We order the brief due June 12, 2015.


                                                     _________________________________
                                                     Luz Elena D. Chapa, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 13th day of May, 2015.



                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court